         Case 1:21-cv-00549-PAE-SLC Document 7 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTIAN SANCHEZ,

                              Plaintiff,
                                                       CIVIL ACTION NO.: 21 Civ. 549 (PAE) (SLC)
         -v-
                                                               ORDER TO INITIATE DEFAULT
                                                                     PROCEEDINGS
BRAD RAMBO & ASSOCIATES, INC.,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         This action has been referred to the undersigned for general pretrial supervision. (ECF

No. 5). The Complaint in this action was served on March 10, 2021, with Defendant’s Answer

due on Wednesday, March 31, 2021. (ECF No. 6). No Answer having been filed on the docket,

Plaintiff is hereby ORDERED to request a Certificate of Default from the Clerk of Court by Monday,

April 19, 2021, and to file a Motion for Default Judgment in accordance with the Individual

Practices of the Honorable Paul A. Engelmayer, Rule 55 of the Federal Rules of Civil Procedure,

and S.D.N.Y. Local Rule 55 by no later than Monday, May 3, 2021.


Dated:          New York, New York
                April 12, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
